                 Case 20-11719-CSS            Doc 33      Filed 07/02/20        Page 1 of 1


                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

                                                              )
 In re:                                                       )    Chapter 15
                                                              )
 CDS U.S. HOLDINGS, INC., et al.,                             )    Case No. 20-11719 (CSS)
                                                              )
                   Debtors in a Foreign Proceeding,           )    (Joint Administration Requested)
                                                              )

                      MOTION AND ORDER FOR ADMISSION PRO HAC VICE

         Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the admission pro hac
vice of Chad J. Husnick, P.C. of Kirkland & Ellis LLP to represent the debtors and debtors in possession in
the above-captioned cases and any related adversary proceedings.

Dated: July 1, 2020                                /s/ Laura Davis Jones
                                                   Laura Davis Jones (DE Bar No. 2436)
                                                   Pachulski Stang Ziehl & Jones LLP
                                                   919 North Market Street, 17th Floor
                                                   P O Box 8705
                                                   Wilmington, Delaware 19899-8705 (Courier 19801)
                                                   Telephone: (302) 652-4100
                                                   Email: ljones@pszjlaw.com

                                                   Counsel to the Foreign Representative

               CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

         Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am admitted,
practicing and in good standing as a member of the Bar of the State of New York and submit to the
disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the preparation or course
of this action. I also certify that I am generally familiar with this Court’s Local Rules and with the Standing
Order for District Court Fund revised 8/31/16. I further certify that the annual fee of $25.00 has been paid
to the Clerk of Court for the District Court.

                                                   /s/ Chad J. Husnick
                                                   Chad J. Husnick
                                                   Kirkland & Ellis LLP
                                                   300 North LaSalle
                                                   Chicago, Illinois 60654
                                                   Telephone: (312) 862-2000
                                                   Facsimile: (312) 862-2200
                                                   Email: Chad.husnick@kirkland.com

                                     ORDER GRANTING MOTION

          IT IS HEREBY ORDERED counsel's motion for admission pro hac vice is granted.
          Dated: July 2nd, 2020                           CHRISTOPHER S. SONTCHI
          Wilmington, Delaware                            UNITED STATES BANKRUPTCY JUDGE



DOCS_DE:229479.1 12307/001
